Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158795(74)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  HEMUBEN PATEL, Personal Representative                                                               Richard H. Bernstein
  of the ESTATE OF HARISHKUMAR PATEL,                                                                  Elizabeth T. Clement
              Plaintiff-Appellee,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158795
  v                                                                 COA: 337851
                                                                    Berrien CC: 12-000336-NP
  REINALT-THOMAS CORPORATION,
  doing business as DISCOUNT TIRE
  COMPANY,
               Defendant,
  and
  GOODYEAR TIRE & RUBBER COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before March 10, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2019

                                                                               Clerk